Exhibit 10.39

HONEYWELL INTERNATIONAL INC.
NONCOMPETE AGREEMENT FOR SENIOR
EXECUTIVES

In consideration of benefits more fully described in the Stock Option Award
Agreement [and Restricted Unit Agreement] provided to me in [YEAR] under the
[PLAN NAME] (“Annual Equity Grant”), my employment, continued employment,
compensation and the equipment, materials, facilities and the Trade Secrets,
Proprietary and Confidential Information supplied to me, I agree to the
following:

1. Noncompetition. I acknowledge that in the course of my employment with or
provision of services to Honeywell, I have and will become familiar with Trade
Secrets, Proprietary and Confidential Information concerning Honeywell, its
businesses and employees, including but not limited to, Honeywell’s business
methods, business systems, strategic plans, plans for acquisition or disposition
of products, expansion plans, financial status and plans, financial data,
customer lists and data, and personnel information. I understand and agree that
as part of my continued employment with Honeywell, I will continue to have
access to and receive Trade Secrets, Proprietary and Confidential Information
concerning Honeywell. I further acknowledge that Honeywell operates in a very
competitive business environment and my services are and will be of special,
unique and extraordinary value to Honeywell. I further acknowledge that I have
been given and will continue to be given access to, and develop relationships
with, customers of the Company at the time and expense of the Company and have
and will continue to receive training, experience and expertise from Honeywell
that make my services of special, unique and extraordinary value to Honeywell. I
further acknowledge and agree that I will not, directly or indirectly, at any
time during or after my employment with Honeywell, except in the course of
performing my duties at Honeywell, disclose, disseminate, make available or use
Honeywell’s Trade Secrets, Proprietary and Confidential Information.

          I agree that, during my employment and for a period of [NUMBER]
year(s) following my Termination of Employment with Honeywell for any reason, I
will not become employed by, perform services for, or otherwise become
associated with (as an employee, officer, director, principal, agent, manager,
partner, co-partner or consultant or any other individual or representative
role) a Competing Business (as defined below). This restriction shall apply to
any Competing Business that conducts business in the same or substantially
similar geographic area in which any Honeywell business, for which I was
employed or performed services in a job covered by this Program during the Look
Back Period, conducts business or plans to conduct business as of my Termination
of Employment. I acknowledge (i) that Honeywell’s business is conducted
throughout the United States and around the world, (ii) notwithstanding the
state of incorporation or principal office of Honeywell, it is expected that
Honeywell will have business activities and have valuable business relationships
within its industry throughout the United States and around the world, and (iii)
as part of my responsibilities, I may be conducting business throughout the
United States and around the world in furtherance of Honeywell’s business and
its relationships.

          A “Competing Business” shall mean any business, person, entity or
group of business entities, regardless of whether organized as a corporation,
partnership (general or limited), joint

--------------------------------------------------------------------------------



venture, association or other organization, that (i) conducts or is planning to
conduct a business similar to and/or in competition with any business conducted
or planned by any Honeywell business for which I (A) was employed or performed
services in a job covered by this Program, or (B) had knowledge of operations
over the Look Back Period, or (ii) designs, develops, produces, offers for sale
or sells a product or service that can be used as a substitute for, or is
generally intended to satisfy the same customer needs for, any one or more
products or services designed, developed, manufactured, produced or offered for
sale or sold by any Honeywell business for which I (X) was employed or performed
services in a job covered by this Program, or (Y) had knowledge of operations
during the Look Back Period. I acknowledge that I will be deemed to have
knowledge of a business if I received, was in possession of or otherwise had
access to Trade Secrets, Proprietary and Confidential Information regarding such
business. For purposes of illustration only, I acknowledge and understand that
each of the corporations or entities (and any related entities, subsidiaries,
affiliates or successors) set forth on the Addendum attached hereto is a
Competing Business as of the date hereof. I further acknowledge and agree that
the Addendum attached hereto is not an exhaustive list and is not intended to
include all of Honeywell’s current or future competitors, which I acknowledge
may include other persons or entities in the future. I further acknowledge and
understand that if I have any questions about whether any prior Honeywell
position which I have held over the last two years is subject to this Program
and shall be used to identify Competing Businesses, I should contact my Human
Resource representative.

          Honeywell recognizes that some businesses, persons, entities, or group
of businesses that are Competing Businesses as defined above may also have lines
of business or parts of their business that do not compete with Honeywell as
defined above, and the restrictions contained herein are not intended to include
such lines of business or parts of their businesses. I understand and agree that
if I intend to become employed by, perform services for, or otherwise become
associated with (as an employee, officer, director, principal, agent, manager,
partner, co-partner or consultant or any other individual or representative
role) a Competing Business as defined above, it is presumed that the restriction
contained herein applies. I further understand and agree that if I do not
believe the restriction contained herein should apply, I must demonstrate to
Honeywell that I will only be employed by, perform services for, or otherwise
become associated with (as an employee, officer, director, principal, agent,
manager, partner, co-partner or consultant or any other individual or
representative role) a line of business in, or part of, a Competing Business
that does not compete with Honeywell as defined above.

2. Reasonableness of Restrictions and Validity. I agree that the terms of this
Agreement are reasonable and do not impose a greater restraint than necessary to
protect Honeywell’s legitimate protectable business interests, including the
protection of its Trade Secrets, Proprietary and Confidential Information. It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent legally-permissible.
Accordingly, if any particular provision(s) of this Agreement shall be
adjudicated to be overbroad, invalid or unenforceable, the court may modify or
sever such provision(s), such modification or deletion to apply only with
respect to the operation of such provision(s) in the particular jurisdiction in
which such adjudication is made. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The remaining
provisions of this Agreement shall remain in full force and effect. I also agree
that the parties shall request that a court of competent jurisdiction not
invalidate or ignore the terms of this Agreement, but instead honor this
provision by reforming

--------------------------------------------------------------------------------



or modifying any overbroad or otherwise invalid terms to the extent necessary to
render the terms valid and enforceable and then enforcing the Agreement as so
reformed or modified.

3. Remedies. I acknowledge that a remedy at law for any breach or threatened
breach of the provisions of this Agreement would be inadequate and therefore
agree that Honeywell shall be entitled to injunctive relief in case of any such
breach or threatened breach. I acknowledge and agree Honeywell may apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement, and that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement. I acknowledge and agree that a violation of this Agreement would
cause irreparable harm to Honeywell, and I covenant that I will not assert in
any proceeding that a violation or further violation of this Agreement: (i) will
not result in irreparable harm to Honeywell; or (ii) could be remedied
adequately at law. Honeywell’s right to injunctive relief shall be cumulative
and in addition to any other remedies available at law or equity. In the event
that a court determines that I have breached or threatened to breach this
Agreement, I agree to reimburse Honeywell for all attorneys’ fees and costs
incurred in enforcing the terms of this Agreement. However, nothing contained
herein shall be construed as prohibiting Honeywell from pursuing any other
remedies available for any such breach or threatened breach against me or my new
employer, which may also include, but not be limited to, contract damages, lost
profits and punitive damages.

4. Harm and Injunctive Relief. I agree and acknowledge that the restrictions
contained in this Agreement do not preclude me from earning a livelihood, nor do
they unreasonably impose limitations on my ability to earn a living. I further
agree and acknowledge that the potential harm to Honeywell of the
non-enforcement of this Agreement outweighs any potential harm to me from its
enforcement by injunction or otherwise. I acknowledge that I have carefully read
this Agreement and have given careful consideration to the restraints imposed
upon me by this Agreement, and am in full accord as to their necessity for the
reasonable and proper protection of Honeywell’s legitimate protectable business
interests, including the protection of its Trade Secrets, Proprietary and
Confidential Information. I agree and acknowledge that I have been provided
adequate and reasonable consideration in exchange for the obligations under this
Agreement, including employment or continued employment by Honeywell, goodwill,
access or continued access to Honeywell’s Trade Secrets, Proprietary and
Confidential Information, access or continued access to customers, and
additional good and valuable consideration, including the Annual Equity Grant. I
expressly acknowledge and agree that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, duration and
geographical scope.

5. Binding Agreement, Amendment, Successors. I acknowledge that the provisions
of this Agreement are in addition to, and in no way intended to limit, restrict
or narrow any prior or existing employment or other agreement with Honeywell.
This Agreement does not replace or supersede any prior or existing employment or
other agreement with Honeywell, but rather, shall be read in conjunction with
such prior or existing agreements and shall be interpreted in a manner to
provide Honeywell the maximum protection provided by all agreements I have with
Honeywell. The terms of the restriction in Paragraph 1 and the other terms in
this Agreement are to be read consistent with the terms of any other noncompete
or other agreements that I have executed with Honeywell; provided, however, to
the extent there is a conflict between/among such agreements, such agreements
shall be construed as providing the broadest possible protections to Honeywell,
even if such construction would require provisions of more than one such
agreement to be given

--------------------------------------------------------------------------------



effect. No waiver of this Agreement will be effective unless it is in writing
and signed by Honeywell’s Senior Vice President for Human Resources and
Communications or his/her designee. This Agreement may not be superseded or
amended by any other agreement between myself and Honeywell unless such
agreement specifically and expressly states that it is intended to supersede
this Agreement and is executed by Honeywell’s Senior Vice President for Human
Resources and Communications or his/her designee. This Agreement binds my heirs,
executors, administrators, legal representatives and assigns and inures to the
benefit of Honeywell and its successors and assigns.

6. Acknowledgement of Receipt. I acknowledge that I received a copy of this
Agreement prior to accepting the Annual Equity Grant and that execution of this
Agreement was an express condition of my being provided and keeping the awards
and benefits contained within the Annual Equity Grant.

7. Effectiveness of Agreement. This Agreement becomes effective when I sign it,
the obligations under it continue throughout the entire period of time I am
employed by Honeywell, without regard to the business within Honeywell with
which I am associated and these obligations will continue after, and survive,
the end of my employment with Honeywell. The executed copy of this Agreement
should be returned by mailing or emailing a signed copy of the Agreement to
[ADDRESS].

8. Notice to Future Employers. For the period of [NUMBER] year(s) immediately
following the end of my employment with Honeywell, I will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of it. Honeywell has the right to inform any
future employer of the existence of this Agreement and to provide any future
employers with a copy of it.

9. Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its
principles of conflicts of law. I hereby consent to the exclusive jurisdiction
and venue in the federal and state courts of the State of New Jersey, Morris
County, for the resolution of all disputes arising under, or relating to, this
Agreement.

10. Additional Definitions.

          “Honeywell” collectively identifies Honeywell International Inc. (a
Delaware corporation having a place of business at Columbia Road and Park
Avenue, Morris Township, Morris County, New Jersey), its predecessors, designees
and successors and its past, present and future operating companies, divisions,
subsidiaries, affiliates and other business units, including businesses acquired
by purchase of assets, stock, merger or otherwise.

          “Look Back Period” means the two (2) year period ending on the date of
my Termination of Employment.

          “Program” refers to the noncompete initiative implemented by Honeywell
requiring that employees occupying certain jobs in Salary Bands 5 - 7 execute
this Noncompete Agreement as full or partial consideration of their Annual
Equity Grant.

--------------------------------------------------------------------------------



          “Trade Secrets, Proprietary and Confidential Information” means
information which is not generally known in the industry in which Honeywell is
engaged, which may be disclosed to me or which I may learn, observe, discover or
otherwise acquire during, or as a result of, my employment by Honeywell and
which includes, without limitation, any information, whether patentable,
patented or not, relating to any existing or contemplated products, inventions,
services, technology, ideas, concepts, designs, patterns, processes, compounds,
formulae, programs, devices, tools, compilations of information, methods,
techniques, and including information relating to any research, development,
manufacture, purchasing, engineering, know-how, business plans, sales or market
methods, methods of doing business, business systems, strategic plans, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, financial data, personnel information, customer lists or data, customer
usages or requirements, or supplier information, which is owned or licensed by
Honeywell or held by Honeywell in confidence.

          “Termination of Employment” means any separation from employment with
Honeywell regardless of the reason, including any and all voluntary and
involuntary reasons for termination. The termination date for purposes of this
Agreement shall be the last day I actively perform services for Honeywell.

11. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
this Agreement.

I have carefully read this Agreement. I understand and accept its terms. I
understand and agree that I will continue to be bound by the provisions of this
Agreement after my employment with Honeywell has ended.

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

Honeywell Executive Printed Name

 

 

 

Date:

 

 


--------------------------------------------------------------------------------



ADDENDUM TO
HONEYWELL INTERNATIONAL INC.
NONCOMPETE AGREEMENT FOR SENIOR EXECUTIVES

[EMPLOYEE NAME]
EMPLOYED AS [POSITION]

          Pursuant to Paragraph 1 of your Honeywell International Inc.
Noncompete Agreement for Senior Executives (“Noncompete Agreement”), this
Addendum contains a list, for illustration purposes only, of specific
competitors that are considered a “Competing Business,” as that term is used in
your Noncompete Agreement, and are therefore covered by the restrictions
contained in Paragraph 1 of your Noncompete Agreement. This list is not an
exhaustive list and is not intended to include all of Honeywell’s, or your
specific business’ or unit’s, current or future competitors, which you
acknowledge in Paragraph 1 of your Noncompete Agreement may include other
persons or entities now or in the future.

Based on your current role and responsibilities with Honeywell as [POSITION],
the following companies are considered key competitors to the [BUSINESS NAME],
and therefore, fall within the definition of a Competing Business as that term
is used in your Noncompete Agreement:

                    [COMPETITORS]

As previously noted, this is not an exhaustive list and there may be other
current and future persons or entities that would meet the definition of a
Competing Business, as set forth in your Noncompete Agreement. In addition,
pursuant to Paragraph 1 of your Noncompete Agreement, please note that the term
Competing Business, as defined in your Noncompete Agreement, will include
competitors of any Honeywell business in which you have worked in a job subject
to the Program (as defined in your Noncompete Agreement) during the Look Back
Period (as defined in your Noncompete Agreement). Accordingly, if you worked in
multiple Honeywell businesses in covered positions during your tenure, it is
very likely that the list of Competing Businesses subject to restriction under
the terms of your Noncompete Agreement will be broader than the above
illustrative list. If you have questions about whether any prior Honeywell
position which you have held during the Look Back Period subjects you to similar
restrictions, and will be used to identify Competing Business(es), you should
contact your Human Resource representative.

--------------------------------------------------------------------------------